UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08025 GLOBAL INCOME FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Global Income Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-344-6310 Date of Fiscal Year End: 12/31 Date of Reporting Period: 09/30/10 Item 1.Schedule of Investments GLOBAL INCOME FUND, INC. SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2010 (Unaudited) Shares Cost Value CLOSED END FUNDS (59.40%) United States Alpine Global Premier Properties Fund $ $ BlackRock Credit Allocation Income Trust I, Inc. BlackRock Credit Allocation Income Trust III, Inc. BlackRock Income Trust, Inc. Calamos Strategic Total Return Fund Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT and Preferred Income Fund, Inc. DCA Total Return Fund First Trust Strategic High Income Fund III Gabelli Dividend & Income Trust (a) Helios Advantage Income Fund, Inc. John Hancock Bank and Thrift Opportunity Fund Lazard World Dividend LMP Capital & Income Fund Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund Inc. NFJ Dividend, Interest & Premium Strategy Fund Nuveen Diversified Dividend and Income Fund RMR Real Estate Fund RiverSource LaSalle International Real Estate Fund Inc. Total closed end funds Principal Amount (b) DEBT SECURITIES (23.25%) Australia (2.78%) AUD Telstra Corp. Ltd., 6.25% Senior Notes due 4/15/15 AUD Telstra Corp. Ltd., 7.25% Senior Notes due 11/15/12 (a) Austria (3.92%) EUR Republic of Austria, 5.25% Euro Medium Term Notes, due 1/04/11 (a) Canada (5.23%) CAD Molson Coors Cap, 5.00% Guaranteed Notes, due 9/22/15 (a) AUD Province of Ontario, 5.50% Euro Medium Term Notes, due 7/13/12 (a) Cyprus (2.00%) EUR Republic of Cyprus, 4.375% Euro Medium Term Notes,due 7/15/14 Mexico (3.26%) United Mexican States, 5.625% Notes, due 1/15/17 (a) Netherlands (4.00%) EUR ING Bank N.V., 5.50% Euro Medium Term Notes, due 1/04/12 South Korea (1.56%) Korea Development Bank, 5.75% Notes, due 9/10/13 (a) United States (0.50%) CIT RV Trust 1998-A B , 6.29% Subordinated Bonds, due 1/15/17 (a) Total debt securities Shares CLOSED END FUND BUSINESS DEVELOPMENT COMPANIES (13.91%) United States Kohlberg Capital Corp. MCG Capital Corp. MVC Capital, Inc. NGP Capital Resources Co. Saratoga Investment Corp. Total closed end fund business development companies PREFERRED STOCKS (2.05%) United States BAC Capital Trust II, 7.00% Corporate-Backed Trust Certificates, 8.20% (Motorola) Total preferred stocks MONEY MARKET FUND (2.08%) SSgA Money Market Fund, 0.01% (c) Total investments (100.69%) $ Other assets in excess of liabilities (-0.69%) ) Net assets (100.00%) $ (a) Fully or partially pledged as collateral on bank credit facility. As of September 30, 2010, the value of investments pledged as collateral was $6,570,563. (b) The principal amount is stated in U.S. dollars unless otherwise indicated. (c)Rate represents the 7 day annualized yield at September 30, 2010. Currency Abbreviations AUD - Australian Dollar CAD - Canadian Dollar EUR - Euros Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is the United State are valued at the official closing price, last sale price or, if no sales has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price (on the local exchange) is unavailable, the last evaluated quote or closing bid price normally is used.Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Funds may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of and pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. An investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. · Level 1 - quoted prices in active markets for identical investments. · Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). · Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s assets and liabilities carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Closed end funds United States $ $
